DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method (see for example, claims 12-14) step(s) of: 
obtaining partial entire projection data, not including truncation therein, by measuring quantum beams passing through an entire of said photographing object from a segment in an outside of said photographing object in said geometrical system for CT measurement; and 
exactly reconstructing said ROI upon basis of said interior CT projection data obtained, including the truncation therein, and said partial entire projection data not including the truncation therein must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Sharma et al. (2013).
Scout-view Assisted Interior Micro-CT -  Sharma et al. (2013)

    PNG
    media_image1.png
    420
    468
    media_image1.png
    Greyscale

SubFigure 3A
[Examiner note(s): Selected passages and Fig. appearing herein is provided as a simplified illustration of the teachings of Sharma et al. when contrasted with the claim language of the instant application. Anticipation therefore, is not based on a “word for word” matching between the claims and the cited reference.]
[2.3.2] … There are two possible configurations for global scout views w.r.t. the interior scan, and these are depicted in Fig. 3. First, the global scout views may be acquired at the same scan geometry (i.e. same axis of rotation, source distance, detector distance etc.) as the interior scan. Such a scan is depicted in subfigure 3A, and occurs in real scans when the only change between the scans is the change of the detector.
[2.4.3] For the scan configuration of Fig. 3A, global scout views and interior scan are acquired at identical source-detector positions and at the same axis of rotation (only the detector is changed) …
ii. … scout views are acquired at only a few projection angles … 
iii … portion of the sinogram corresponding to the ROI (region of interest) is replaced by the high resolution interior scan …
iv. The resulting sinogram is reconstructed using FBP




As per claims 1-11, Sharma et al. disclose a method comprising the step(s) of: 
obtaining interior CT projection data by measuring quantum beams passing through a region of interest (ROI) in an inside of photographing object in a geometrical system for CT measurement; 
[Examiner note(s): ROI - see for example, dashed-lined square, above}
obtaining partial entire projection data by measuring quantum beams passing through an entire of said photographing object from a segment in an outside of said photographing object in said geometrical system for CT measurement
[Examiner note(s): “entire object” is identified as being contained within dashed lines from source and detection length PL (above)]; and 
exactly reconstructing said ROI upon basis of said interior CT projection data obtained and said partial entire projection data (see for example, selected passage & Fig. shown above).
Allowable Subject Matter
Claims 12-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 12-14, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
obtaining interior CT projection data including truncation therein, by measuring quantum beams passing through a region of interest (ROI)
obtaining partial entire projection data, not including truncation therein, by measuring quantum beams passing through an entire of said photographing object from a segment in an outside of said photographing object in said geometrical system for CT measurement; and 
exactly reconstructing said ROI upon basis of said interior CT projection data obtained, including the truncation therein, and said partial entire projection data not including the truncation therein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 6246742

    PNG
    media_image2.png
    346
    381
    media_image2.png
    Greyscale

FIG. 4 is a schematic representation of a CT imaging system providing limited data acquisition within a limited width beam of radiation, i.e., a beam having a reduced fan beam angle extent.
Abstract
Methods and apparatus for reconstructing an image of an object utilizing an imaging system, in which a limited width beam of radiation is emitted towards the object, the limited width beam of radiation having a fan beam angle extent selected to encompass a perimeter of a region of interest (ROI) within the object and to encompass less than a perimeter of the object itself; a set of truncated projection data of the object, including projection data of the ROI, is obtained by detecting the radiation from the limited width beam of radiation passing through the object; low frequency components of the set of truncated projection data are estimated; and an image of the ROI within the object is reconstructed utilizing the set of truncated projection data and the estimated low frequency components. Information from a limited set of complete projection data can be used to estimate the low frequency components of the set of truncated projection data, but such information is not required


U.S. Patent Application Publication 20090196393

    PNG
    media_image3.png
    600
    338
    media_image3.png
    Greyscale


Abstract
A system and method for tomographic image reconstruction using truncated limited-angle projection data that allows exact interior reconstruction (interior tomography) of a region of interest (ROI) based on the linear attenuation coefficient distribution of a subregion within the ROI, thereby improving image quality while reducing radiation dosage. In addition, the method includes parallel interior tomography using multiple sources beamed at multiple angles through an ROI and that enables higher temporal resolution.
[0016] FIGS. 1A to 1C are diagrams illustrating the interior tomography concept solving the interior problem. FIG. 1A shows conventional tomography allows exact reconstruction of an object from a half-scan where every point of the object is irradiated with x-rays from all directions. FIG. 1B shows that it was proved impossible to reconstruct uniquely an ROI if only the ROI is irradiated from all the directions (the interior problem). FIG. 1C shows systems and methods we developed previously where the interior problem can be exactly and stably solved assuming a known sub-region of the ROI using truncated Hilbert Transform data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884